DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. 10,999,763.( hereinafter Patent ‘763) Although the claims at issue are not identical, they are not patentably distinct from each other 
the instant application is broader in every aspect than the Patent ‘763 and is therefore an obvious variant thereof. Take an example of comparing claims 1-4, 6-9 of the instant application and claim 1-4 of the Patent ‘763.


US Patent. No. 10,999,763 
Instant Application 17/219,992 
1. A terminal comprising: a receiving section that receives a downlink (DL) signal in a carrier in which a plurality of terminals with different numerologies are multiplexed; 


a transmission section that transmits a retransmission control information of the DL signal; and
 a control section that configures a retransmission control subframe based on a same numerology among the plurality of terminals, and 
controls transmission of the retransmission control information in the retransmission control subframe, 
wherein when a numerology of the DL signal is different from the numerology of the retransmission control subframe, the control section is further configured to control transmission of the retransmission control information in the retransmission control subframe based on a latency requirement level, in a case of a highest latency requirement level, transmission of the retransmission control information is controlled to be in a next retransmission control subframe, and in a case of a lowest latency requirement level, the transmission of the retransmission control information is controlled to be within a subframe having a same numerology as the numerology of the DL signal without the retransmission control information being transmitted in the retransmission control subframe.

2. The terminal according to claim 1, wherein the numerology of the retransmission control subframe is a numerology in which a subframe length is shortest among the numerologies of the plurality of terminals.


3. The terminal according to claim 2, wherein the control section configures the retransmission control subframe periodically or aperiodically, at intervals longer than a longest subframe length among the numerologies of the plurality of terminals.


4. The terminal according to claim 2, wherein the transmission section transmits the retransmission control information in the retransmission control subframe when a numerology of the DL signal and the numerology of the retransmission control subframe are equal.

8. A radio communication method for a terminal in a carrier in which a plurality of terminals with different numerologies are multiplexed, the radio communication method comprising: 
receiving a downlink (DL) signal; configuring a retransmission control subframe based on a same numerology among the plurality of terminals; and 
controlling transmission of a retransmission control information in the retransmission control subframe, 
wherein when a numerology of the DL signal is different from the numerology of the retransmission control subframe, the terminal is further configured to control transmission of the retransmission control information in the retransmission control subframe based on a latency requirement level, in a case of a highest latency requirement level, transmission of the retransmission control information is controlled to be in a next retransmission control subframe, and in a case of a lowest latency requirement level, the transmission of the retransmission control information is controlled to be within a subframe having a same numerology as the numerology of the DL signal without the retransmission control information being transmitted in the retransmission control subframe.
1. A user terminal comprising: a receiving section that receives a downlink (DL) signal in a carrier in which a plurality of user terminals with different numerologies are multiplexed;


 5a transmission section that transmits a retransmission control information of the DL signal; and
a control section that configures a retransmission control subframe based on a same numerology among the plurality of user terminals, and
 controls transmission of the retransmission control information in the retransmission control subframe.  




















2. The user terminal according to claim 1, wherein the numerology of the retransmission control subframe is a numerology in which a subframe length is shortest among the numerologies of the plurality of user terminals.  

153, 7. The user terminal according to claim 1, wherein the control section configures the retransmission control subframe periodically or aperiodically, at intervals longer than a longest subframe length among the numerologies of the plurality of user terminals.  

204, 8, 9. The user terminal according to claim 1, wherein the transmission section transmits the retransmission control information in the retransmission control subframe when a numerology of the DL signal and the numerology of the retransmission control subframe are equal.  

6. A radio communication method for a user terminal in a carrier in 5which a plurality of user terminals with different numerologies are multiplexed, the radio communication method comprising: 
receiving a downlink (DL) signal; configuring a retransmission control subframe based on a same numerology among the plurality of user terminals; and
 10controlling transmission of a retransmission control information in the retransmission control subframe.  





Claims 5, 10-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent ‘763 in view of Huawei “Discussion on frame structure for NR”  3GPP TSG RAN WG1 Meeting #85, Nanjing, China, May 23 - 27, 2016, R1-164032, hereinafter “Huawei”.
Regarding claims 5, 10-12, claim 1 of Patent ‘763 teaches all of the limitations of claim 1, Patent ‘763 does not explicitly teach, wherein, when a numerology of the DL signal is different from the numerology of the retransmission control subframe, the control section controls transmission of the retransmission control information in the retransmission control subframe based on a latency requirement level.
Huawei teaches, wherein, when a numerology of the DL signal is different from the numerology of the retransmission control subframe, the control section controls transmission of the retransmission control information in the retransmission control subframe based on a latency requirement level( see 3GPP ‘032 section 2.2, Configurable HARQ timing, and Fig. 8,  when different numerology is being used for downlink data and uplink control (UP A/N) controlling transmission of UL A/N  based on the latency requirements as shown in Fig. 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘763 as taught by Huawei since such modification would provide frame structure of new radio to support configurable HARQ timing for difference services and/or different UE capabilities as suggested by Huawei (see section 2.2).

Claim Interpretation

Regarding claims 1, 3-5, 7-12 claim limitations “ receiving section, transmission section, control section ” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language (e.g., “that…”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 3-5, 7-12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (see Figs. 11-12, 21-26 specification para 105-125 and 190-226).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al ( US 2016/0352551 A1) in view of  Fujitsu “TDD frame structure with mixed numerology”, 3GPP TSG RAN WG1 Meeting #85 , Nanjing, China 23rd - 27th May 2016,  R1-164331, hereinafter “Fujitsu”.

Regarding claim 1, Zhang ‘551 teaches, a user terminal( see para 111-112 and Figs. 4, 11, i.e. UE 400) comprising: a receiving section that receives a downlink (DL) signal in a carrier in which a plurality of user terminals with different numerologies are multiplexed ( see para 62, 104, 132  and Figs. 2., 3, 11,  UE1 receiving DL signal from Base station wherein different numerologies being used for UE1 and UE2); a transmission section that transmits a retransmission control information of the DL signal( see para 62, 104 and Figs. 2-4, UE 400 transmitting HARQ A/N signal in response to receiving DL signal); and controls transmission of the retransmission control information in the retransmission control subframe( see para 62, 104 and Figs. 2-4, UE 400 comprising processor for controlling transmission of subframe comprising HARQ A/N).
Zhang ‘551 does not explicitly teach, a control section that configures a retransmission control subframe based on a same numerology among the plurality of user terminals.
Fujitsu teaches, a control section that configures a retransmission control subframe based on a same numerology among the plurality of user terminals (see section 2.3 and Fig. 6, aligning the HARQ-Ack/Nack transmission subframe for different numerologies, and using same numerology for transmitting   HARQ-Ack/Nack as shown in Fig. 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang ‘551 by incorporating the method/system of  using the same numerology for transmitting  HARQ-Ack/Nack as taught by Fujitsu, since such modification would enable to support additional data or control traffic in the same short period, at least for numerologies suitable for such a short transmission time, as suggested by Fujitsu (see section 2.3).
Regarding claim 2, the combination of Zhang ‘551 and Fujitsu teaches all of the limitations above, Zhang ‘551 further teaches, wherein the numerology of the retransmission control subframe is a numerology in which a subframe length is shortest among the numerologies of the plurality of user terminals (see Zhang ‘551, para 102 and 104, numerology used for transmitting ACK/NACK signals subframe/TTI length being the smallest as shown in Fig. 2 and 3).  
Regarding claim 3, the combination of Zhang ‘551 and Fujitsu teaches all of the limitations above, Zhang ‘551 does not explicitly teach, wherein the control section configures the retransmission control subframe periodically or aperiodically, at intervals longer than a longest subframe length among the numerologies of the plurality of user terminals.
 Fujitsu further teaches, wherein the control section configures the retransmission control subframe periodically or aperiodically, at intervals longer than a longest subframe length among the numerologies of the plurality of user terminals (see Fujitsu, section 2.3 and Fig. 6, the retransmission control subframe used for SCK/NACK transmission is configured/inserted at an interval equal to two subframes each with a length equal to the length of the mMTC subframes).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang ‘551 by incorporating the method/system of  using same numerology for transmitting  HARQ-Ack/Nack as taught by Fujitsu, since such modification would enable to support additional data or control traffic in the same short period, at least for numerologies suitable for such a short transmission time, as suggested by Fujitsu (see section 2.3).
Regarding claim 4, the combination of Zhang ‘551 and Fujitsu teaches all of the limitations above, Zhang ‘551 does not explicitly teach, wherein the transmission section transmits the retransmission control information in the retransmission control subframe when a numerology of the DL signal and the numerology of the retransmission control subframe are equal.
Fujitsu further teaches, wherein the transmission section transmits the retransmission control information in the retransmission control subframe when a numerology of the DL signal and the numerology of the retransmission control subframe are equal (see Fujitsu, section 2.3, the ACK/NACK corresponding to DL of the URLLC is transmitted over subframe with the same length as shown in Fig. 6).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang ‘551 by incorporating the method/system of  using same numerology for transmitting  HARQ-Ack/Nack as taught by Fujitsu, since such modification would enable to support additional data or control traffic in the same short period, at least for numerologies suitable for such a short transmission time, as suggested by Fujitsu (see section 2.3).
Regarding claim 6, Zhang ‘551 teaches, a radio communication method for a user terminal in a carrier in which a plurality of user terminals with different numerologies are multiplexed( see para 62, 104, 132  and Figs. 2., 3, 11,  UE1 receiving DL signal from Base station wherein different numerologies being used for UE1 and UE2),  the radio communication method comprising: receiving a downlink (DL) signal( see para 62, 104, 132  and Figs. 2., 3, 11,  UE1 receiving DL signal from Base station wherein different numerologies being used for UE1 and UE2); controlling transmission of a retransmission control information in the retransmission control subframe ( see para 62, 104 and Figs. 2-4, UE 400 comprising processor for controlling transmission of subframe comprising HARQ A/N).
Zhang ‘551 does not explicitly teach, configuring a retransmission control subframe based on a same numerology among the plurality of user terminals.
Fujitsu teaches, configuring a retransmission control subframe based on a same numerology among the plurality of user terminals (see section 2.3 and Fig. 6, aligning the HARQ-Ack/Nack transmission subframe for different numerologies, and using same numerology for transmitting   HARQ-Ack/Nack as shown in Fig. 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang ‘551 by incorporating the method/system of  using same numerology for transmitting  HARQ-Ack/Nack as taught by Fujitsu, since such modification would enable to support additional data or control traffic in the same short period, at least for numerologies suitable for such a short transmission time, as suggested by Fujitsu (see section 2.3).
Regarding claim 7, the combination of Zhang ‘551 and Fujitsu teaches all of the limitations above, Zhang ‘551 further teaches, wherein the control section configures the retransmission control subframe periodically or aperiodically, at intervals longer than a longest subframe length among the numerologies of the plurality of user terminals (see Zhang ‘551, para 62, 64 and Figs. 2-3, transmission interval of the HARQ A/N is after two downlink intervals or every .5ms as shown in Fig. 2). 
Regarding claim 8, the combination of Zhang ‘551 and Fujitsu teaches all of the limitations above, Zhang ‘551 does not explicitly teach, wherein the transmission section transmits the retransmission control information in the retransmission control subframe when a numerology of the DL signal and the numerology of the retransmission control subframe are equal.
Fujitsu teaches, wherein the transmission section transmits the retransmission control information in the retransmission control subframe when a numerology of the DL signal and the numerology of the retransmission control subframe are equal(see Fujitsu, section 2.3, the ACK/NACK corresponding to DL of the URLLC is transmitted over subframe with the same length as shown in Fig. 6).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang ‘551 by incorporating the method/system of  using same numerology for transmitting  HARQ-Ack/Nack as taught by Fujitsu, since such modification would enable to support additional data or control traffic in the same short period, at least for numerologies suitable for such a short transmission time, as suggested by Fujitsu (see section 2.3).
Regarding claim 9, the combination of Zhang ‘551 and Fujitsu teaches all of the limitations above, Zhang ‘551 does not explicitly teach
Fujitsu teaches, wherein the transmission section transmits the retransmission control information in the retransmission control subframe when a numerology of the DL signal and the numerology of the retransmission control subframe are equal (see Fujitsu, section 2.3, the ACK/NACK corresponding to DL of the URLLC is transmitted over subframe with the same length as shown in Fig. 6).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang ‘551 by incorporating the method/system of  using same numerology for transmitting  HARQ-Ack/Nack as taught by Fujitsu, since such modification would enable to support additional data or control traffic in the same short period, at least for numerologies suitable for such a short transmission time, as suggested by Fujitsu (see section 2.3).

Claims 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘551 and Fujitsu as applied to claims above, and further in view of  Huawei “Discussion on frame structure for NR”  3GPP TSG RAN WG1 Meeting #85, Nanjing, China, May 23 - 27, 2016, R1-164032, hereinafter “Huawei”.

Regarding claims 5, 10-12, the combination of Zhang ‘551 and Fujitsu does not explicitly teach, wherein, when a numerology of the DL signal is different from the numerology of the retransmission control subframe, the control section controls transmission of the retransmission control information in the retransmission control subframe based on a latency requirement level.
Huawei teaches, wherein, when a numerology of the DL signal is different from the numerology of the retransmission control subframe, the control section controls transmission of the retransmission control information in the retransmission control subframe based on a latency requirement level( see 3GPP ‘032 section 2.2, Configurable HARQ timing, and Fig. 8,  when different numerology is being used for downlink data and uplink control (UP A/N) controlling transmission of UL A/N  based on the latency requirements as shown in Fig. 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang ‘551 as taught by Huawei since such modification would provide frame structure of new radio to support configurable HARQ timing for difference services and/or different UE capabilities as suggested by Huawei (see section 2.2).
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474